Citation Nr: 0524919	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  02-21 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent prior to 
August 30, 2002 and a rating in excess of 20 percent from 
August 30, 2002 for the service connected folliculitis with 
alopecia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from April 1988 to September 
1991.

This appeal arises from a November 2001 rating decision of 
the St. Petersburg, Florida Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that the RO erred by failing to grant a 
higher rating for his service connected skin disability that 
has grown progressively worse.

The veteran maintains that his service connected skin 
disability now affects most of his body.  He also maintains 
that this disability affects his employability.  A July 2002 
statement from David Hood, M.D., indicates that the veteran 
was under his care.  It was noted that the veteran suffered 
from an unusual condition called follicular occlusion 
syndrome that had led to two serious skin conditions.  
Dissecting cellulitis of the scalp resulted in pain and 
interfered with the ability to concentrate and therefore 
affected the veteran's ability to work.  Pyoderma gangrenosum 
had caused large ulcers on the legs.  The veteran had also 
developed large acne facial lesions.  The October 2003 report 
of VA examination, conversely, identified a skin disability 
of the lower extremities as dermatitis and noted that this 
was clinically distinct from folliculitis.  

The Court has held that in cases concerning the rating of 
disorders, clinical findings must be related specifically to 
the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 
204 (1994).  A review of the record shows that the VA rating 
examination with regard to the claim for a higher evaluation 
for the service connected skin disability is inadequate as it 
does not contain all necessary clinical findings.  
Accordingly, the veteran should be afforded a VA examination 
that provides all necessary rating criteria for the service 
connected skin disability to include the old and new rating 
criteria for scars (new regulation in effect from August 30, 
2002) and provides an opinion as to whether skin disability 
of the torso and the lower extremities is related to the 
service connected disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to 
provide information regarding all 
medical treatment for the disability at 
issue that has not already been made 
part of the record.  The RO should 
assist the veteran in obtaining all 
relevant evidence that is not already of 
record to include all current treatment 
records from the Gainesville and 
Tallahassee VA medical facilities.  In 
addition, the veteran should be 
requested to provide all relevant 
information regarding time lost from 
work and time spent hospitalized as a 
result of his service connected skin 
disability.  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  Following completion of the above 
development, the veteran should be 
afforded a VA dermatological examination 
that must be conducted by a physician 
with the appropriate expertise to 
evaluate the veteran's claim.  The claims 
folder must be made available to the 
physician prior to the examination and 
all necessary diagnostic testing should 
be accomplished.

Based on a review of the complete medical 
record and the current examination, the 
physician should render a diagnosis for 
all skin disability present and then 
render a medical opinion as to whether it 
is at least as likely as not that a skin 
disability of the lower extremities (or 
elsewhere on the body) is a manifestation 
of the veteran's service connected skin 
disability.  (In answering this question, 
the physician must use the standard of 
proof provided by the Board.)  In the 
preparation of the medical opinion, all 
factors upon which the opinion is based 
must be set forth in the written report.

With regard to the dermatology 
examination, unretouched color 
photographs of all areas affected by the 
service connected skin disability should 
be taken and associated with the claims 
folder.  Further, the examiner is 
requested to address each of the criteria 
listed below.  The examiner should 
indicate whether there is evidence of 
constant exudation or itching, extensive 
lesions or marked disfigurement; or 
whether there is evidence of ulceration 
or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or 
exceptionally repugnant disfigurement.  
The examiner should indicate the extent 
to which scars, if any, may be considered 
to be disfiguring.

The dermatology examiner should indicate 
the percentage of the veteran's body that 
is affected by service connected skin 
disability and indicate whether more than 
topical therapy is required.  If more 
than topical therapy is required, e.g., 
systemic therapy such as corticosteroids 
or other immuno-suppressive drugs, the 
examiner should indicate the type and 
duration of therapy required.  For any 
disfiguring scar of the head, face or 
neck, the examiner should indicate 
whether such a scar is moderately 
disfiguring; severely disfiguring, 
especially if producing a marked and 
unsightly deformity of eyelids, lips or 
auricles; whether the facial scar is a 
completely or an exceptionally repugnant 
deformity of one side of the face or 
marked or repugnant bilateral 
disfigurement; whether there is evidence 
of tissue loss, cicatrization, marked 
discoloration, color contrast or the 
like; whether the scar is poorly 
nourished with repeated ulceration, 
tender or painful on objective 
demonstration or whether there is 
limitation of an affected part.  The 
examiner should indicate whether there is 
evidence of visible or palpable tissue 
loss and either gross distortion or 
asymmetry of one or more facial feature 
such as the nose, chin, forehead, eyes, 
ears cheeks and lips.  The examiner 
should indicate which, if any, of the 
following 8 characteristics of 
disfigurement are present: Scar 5 or more 
inches (13 or more cm.) in length.  Scar 
at least one-quarter inch (0.6 cm.) wide 
at widest part.  Surface contour of scar 
elevated or depressed on palpation.  Scar 
adherent to underlying tissue.  Skin 
hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.).  
Skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.).  
Underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.).  
Skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).  
Each of the above criteria must be 
addressed by the examiner.

3.  When the above development has been 
completed, the RO should review the 
expanded record and re-adjudicate the 
issue remaining on appeal to include 
consideration of the provisions of 
38 C.F.R.§ 3.321.  If any benefit sought 
remains denied, a supplemental statement 
of the case (SSOC) should be issued and 
the veteran and his representative 
should be afforded an opportunity to 
respond before the case is returned to 
the Board for further appellate review.  
The SSOC must contain notice of all 
relevant actions taken on the claim, 
including a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  Additionally, if 
the veteran does not appear for a 
scheduled examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2004).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




